Citation Nr: 0919112	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1944 to January 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1947 RO rating decision that 
denied service connection for bilateral hearing loss and for 
tinnitus.  In April 2009, the Veteran testified at a Travel 
Board hearing at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not shown during 
service or until many years after his period of active duty; 
the preponderance of the evidence of record is against a 
finding that hearing loss is related to inservice exposure to 
aircraft engine noise or any other aspect of his period of 
service.  

2.  The Veteran's tinnitus was not shown during service or 
until many years after his period of active duty; the 
preponderance of the evidence of record is against a finding 
that tinnitus is related inservice exposure to aircraft 
engine noise or to any other aspect of his period of service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in September 2006 and a 
rating decision in January 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a May 2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," such as sensorineural hearing 
loss, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has bilateral hearing loss and 
tinnitus that are related to service.  He specifically 
alleges that he was exposed to aircraft engine noise, 
including bomber engine noise, during service and that this 
noise exposure caused his bilateral hearing and tinnitus.  

The Veteran had active service from August 1944 to January 
1947.  His available service personnel records indicate that 
his occupational specialties were listed as an airplane 
mechanic and as an airplane and engine mechanic.  The fact 
that the veteran was exposed to aircraft engine noise during 
service is well established and is not in debate.  

The Veteran's service treatment records show no complaints, 
findings, or diagnoses of hearing loss or tinnitus.  At the 
time of the Veteran's October 19433 enlistment examination, 
no defects were noted with respect to his ears, and his 
hearing was 20/20 apparently on whispered voice testing in 
both ears.  An August 1944 entrance examination report 
related that the Veteran had no ear defects, and that his 
hearing was 20/20 apparently on whispered voice testing in 
both ears.  At the time of a subsequent October 1945 
examination, no defects were noted with respect to the 
Veteran's ears.  His hearing was 15/15 on whispered voice 
testing in both ears at that time.  The December 1946 
separation examination report indicated that the Veteran had 
no ear defects and that his hearing was 15/15 on whispered 
voice testing in both ears.  

The Veteran's service treatment records do not show any 
hearing loss disability in either ear as defined by 38 C.F.R. 
§ 3.385.  There is also no evidence of record of hearing loss 
within the year after service as required for a presumption 
of service connection.  

The first post-service evidence of record of any possible 
hearing loss is in October 1987 (with the first actual 
diagnosis in August 1997), and the first post-service 
evidence of tinnitus is in August 1997, both decades after 
the Veteran's period of service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

An October 1987 private treatment entry from Elmbrook Medical 
Center noted that the Veteran had slight hearing loss in the 
left ear.  Diagnoses were not specifically provided at that 
time.  

An August 1997 treatment report from Falls Medical Group 
indicated that the Veteran was seen for a hearing evaluation.  
He reported that when his wife would talk to him, she would 
sound garbled.  He stated that he felt that he had trouble 
understanding things.  He indicated that his wife was quite 
irritated by his condition.  The Veteran stated that he had 
hearing loss in the Air Force with loud noise exposure to 
engines without ear protection.  The examiner noted that the 
Veteran was positive for hearing loss.  It was also reported 
that the Veteran was positive for tinnitus and that it 
involved occasional ringing.  The impression was tinnitus; 
impacted cerumen in the left ear; and high frequency hearing 
loss with vascular degeneration with age.  An August 1997 
audiological evaluation report related results that were 
indicative of bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385.  The report indicated that the results showed 
bilateral, left greater than right, mild to severe high 
frequency sensorineural hearing loss.  It was noted that 
hearing aids were recommended.  

An October 2006 treatment report from R. Grunke, M.D., 
indicated that the Veteran reported that his military duties 
involved working in aviation mechanics, including working on 
bomber engines, 16 cylinder radial engines, and the B26 
Marauder bomber.  It was noted that the Veteran had attached 
a statement referring to his military duties.  As to his 
civilian work history, Dr. Grunke reported that the Veteran 
stated that he grew up on a farm and that he worked at 
General Electric, Medical (as a polisher), and that he also 
worked in an automobile mechanic apprenticeship and as an 
office machine tech (with small machines).  Dr. Grunke also 
referred to the Veteran's attached statement as to his work 
history.  It was noted, as to hobbies, that the Veteran did 
some hunting and fishing.  Dr. Grunke reported that the 
Veteran's military audiometric records were not available.  

The Dr. Grunke indicated that the Veteran currently had 
bilateral hearing loss and tinnitus.  Dr. Grunke commented 
that the Veteran's hearing loss and tinnitus were as likely 
as not due to acoustic trauma.  Dr. Grunke stated that 
although a noise induced pattern was currently not seen, it 
may have disappeared with aging changes.  Dr. Grunke also 
indicated that it was as likely as not that the Veteran's 
current diagnoses of bilateral hearing loss and tinnitus were 
consistent with the noise exposure incurred during his 
military service.  Dr. Grunke stated that no audiogram was 
performed nearer to the Veteran's discharge to review.  Dr. 
Grunke remarked that the only audiograms he saw showed high 
frequency sensorineural hearing loss which may have 
previously had a noise-induced appearance that was currently 
missing.  Dr. Grunke stated that the Veteran's old service 
audiograms would be helpful.  

A December 2006 VA audiological examination report noted that 
the Veteran's military records were present and reviewed.  
The examiner discussed the Veteran's hearing test results 
during service in detail.  The examiner stated that he could 
not locate any service medical records pertaining to hearing 
loss, hearing problems, or tinnitus.  The examiner reported 
that the Veteran felt that his hearing loss and tinnitus were 
due to the noise exposure that incurred while working on 
aircraft engines.  It was noted that the Veteran was an 
aircraft engine mechanic from 1944 to 1946.  

The Veteran reported that he occasionally would have a 
ringing in his ears, but that it was usually due to being 
around loud noises.  He stated that the ringing would occur 
approximately three times a week and that it varied from a 
length of a few minutes to as much as fifteen or twenty 
minutes.  He stated that he felt that his left ear was better 
than his right ear.  It was noted that the Veteran denied any 
ear pain, ear drainage, or surgery of the ears.  The Veteran 
indicated that his balance was good, but that he did have 
problems occasionally due to a bad ankle.  He related that 
after getting out of the service, he worked in a few 
different jobs.  He stated that he first worked as an 
automobile mechanic for approximately one year and that he 
then worked at General Electric X-ray "grinding castings".  
The Veteran related that he did that job for approximately 
eighteen months and that he then worked as office machine 
repair person fixing machines for a approximately twelve 
years.  He indicated that he had a history of recreational 
noise firearm use and hunting from his childhood to his mid-
fifties.  

The examiner reported hearing results that were indicative of 
a hearing loss disability in both ears under 38 C.F.R. 
§ 3.385.  As to diagnoses, the examiner stated that the 
Veteran had a mild dropping sharply to severe mid to high 
frequency sensorineural hearing loss in both ears with the 
right ear being slightly better than the left.  The examiner 
reported that the speech recognition thresholds were within 
normal limits for both ears with the right being better than 
the left.  It was noted that the word recognition scores were 
within normal limits for the right ear and that they were 
mildly reduced in the left ear.  

The examiner commented that "it [was] more likely than not 
that the Veteran [was] not service-connected for hearing loss 
due to military noise exposure."  The examiner noted that 
the Veteran had three whispered voice tests in 1944, 1945, 
and 1946, and that they were all deemed normal.  The examiner 
stated that the Veteran did not complain of any hearing loss 
or tinnitus at any time throughout his military tenure.  It 
was also noted that the Veteran filed a claim for 
compensation for dental work in 1947 and that he did not file 
for any other service-connected disabilities at that time.  
The examiner stated that "it [was] more likely than not that 
the Veteran's hearing loss [was] due to his recreational 
firearm use or some other unknown etiology."  The examiner 
reported that the Veteran stated that he first noticed 
problems with his hearing when he was in his mid to late 
fifties, approximately thirty years after service and that it 
had gradually worsened.  The examiner indicated that the 
Veteran's hearing loss was "more likely due to other factors 
than military noise exposure."  The examiner also remarked 
that it [was] more likely than not that the Veteran [was] not 
service-connected for tinnitus."  The examiner noted that 
the Veteran stated that he only would get ringing in his ears 
when he was around loud noises and that such was not unusual 
and that it was a common occurrence to have some short-term 
ringing when exposed to loud noises.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that an August 1997 treatment report form 
Falls Medical Group noted that the Veteran reported that he 
had hearing loss in the Air Force with loud noise exposure to 
engines without ear protection.  The impression included high 
frequency hearing loss and tinnitus.  The Board observes, 
however, there is no evidence that the Veteran had any 
hearing loss, or for that matter tinnitus, during his period 
of service.  Additionally, that statement was nothing more 
than a recitation of the Veteran's belief.  As such, it is 
not probative in linking any bilateral hearing loss and 
tinnitus with his period of service.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber is a medical professional).  

The Board notes that an October 2006 treatment report from 
Dr. Grunke indicated that the Veteran had bilateral hearing 
loss and tinnitus.  Dr. Grunke commented that the Veteran's 
hearing loss and tinnitus were as likely as not due to 
acoustic trauma.  Dr. Grunke stated that although a noise 
induced pattern was currently not seen, it may have 
disappeared with aging changes.  Dr. Grunke also indicated 
that it was as likely as not that the Veteran's current 
diagnoses of bilateral hearing loss and tinnitus were 
consistent with the noise exposure incurred during his 
military service.  Dr. Grunke further stated that no 
audiogram was performed nearer to the Veteran's discharge to 
review.  Dr. Grunke remarked that the only audiograms he saw 
showed high frequency sensorineural hearing loss which may 
have previously had a noise-induced appearance that was 
currently missing.  The Board observes that there is no 
indication that Dr. Grunke reviewed the Veteran's claims file 
in providing his opinion.  In fact, Dr. Grunke specifically 
indicated that the Veteran's military audiometric records 
were not available and that such old service audiograms would 
be helpful.  Although an examiner can render a current 
diagnosis based on his examination of a claimant, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the claimant.  See 
Swann v. Brown, 5 Vet.App. 229 (1993).  Given such 
circumstances, Dr. Grunke's opinion has little probative 
value in this matter.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  

Conversely, the Board observes that the December 2006 VA 
audiological examination report noted that the Veteran's 
military records were present and reviewed.  As to diagnoses, 
the examiner indicated that the Veteran had a mild dropping 
sharply to severe mid to high frequency sensorineural hearing 
loss in both ears with the right ear being slightly better 
than the left.  The examiner commented "it [was] more likely 
than not that the Veteran [was] not service-connected for 
hearing loss due to military noise exposure."  The examiner 
noted that the Veteran had three whispered voice tests in 
1944, 1945, and 1946, and that they were all deemed normal.  
The examiner also stated that the Veteran did not complain of 
any hearing loss or tinnitus at any time throughout his 
military tenure.  The examiner further indicated that "it 
[was] more likely than not that the Veteran's hearing loss 
[was] due to his recreational firearm use or some other 
unknown etiology."  The examiner noted that the Veteran 
reported that he first noticed problems with his hearing when 
he was in his mid to late fifties, approximately thirty years 
after service and that it had gradually worsened.  The 
examiner also remarked that it [was] more likely than not 
that the Veteran [was] not service-connected for tinnitus."  
The examiner noted that the Veteran reported that he only 
would get ringing in his ears when he was around loud noises 
and that such was not unusual and that it was a common 
occurrence to have some short-term ringing when exposed to 
loud noises.  The Board observes that the VA examiner's 
opinions were based on a review of the Veteran's records 
(including his military records) and that the examiner 
provided detailed rationales for his opinions.  Therefore, 
the Board finds that the VA examiner's opinions are the most 
probative in this matter.  See Wensch v. Principi, 15 
Vet.App. 362 (2001).  

The Board observes, as noted above, that the Veteran 
currently has bilateral hearing loss that constitutes a 
disability as defined by 38 C.F.R. § 3.385.  Additionally, it 
is clear from the record that the Veteran was exposed to 
noise from aircraft engines during service.  These facts are 
well-established and are not in debate.  

The crux of the matter here involves whether the evidence 
shows that it is at least as likely as not that hearing loss 
and tinnitus are related to service.  In this case, the 
probative medical evidence does not suggest that the 
Veteran's current bilateral hearing loss and his tinnitus are 
related to his period of service.  In fact, the probative 
medical evidence is against such findings.  Neither hearing 
loss nor tinnitus was shown during service or for decades 
thereafter.  Although the veteran has stated that he has had 
hearing loss for a long time, the veteran indicated in his 
December 2006 examination that he did not notice hearing loss 
problems until he was in his 50s, which is still 30 years 
after service.  These facts weigh against the Veteran's 
claims.  See Maxson, supra.  They indicate that the Veteran's 
present bilateral hearing loss and tinnitus began many years 
after such service, and are not related to service.

Finally, as discussed above, the medical evidence is against 
the finding of a link between the Veteran's period of service 
and the subsequent development of hearing loss and tinnitus.  
Although Dr. Grunke appears to present an opinion favorable 
to the claims, the Board must afford that opinion less weight 
as it is based upon statements from the veteran and not upon 
a complete review of all the records in the claims file.  The 
only other opinion on file regarding a link to service is the 
negative opinion from the December 2006 examination report.  
The Board must give this opinion greater weight as it is 
based upon complete review of the claims file, including the 
veteran's examinations during service.  The Board can only 
find that the weight of the probative medical evidence of 
record is against the claims.  

The Veteran has alleged, in statements and in testimony, that 
he incurred bilateral hearing loss and tinnitus during his 
period of service.  As a layperson, however, the Veteran is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
Veteran's current bilateral hearing loss and tinnitus began 
many years after his period of active duty and were not 
caused by any incident of service.  The Board must conclude 
that the Veteran's bilateral hearing loss and tinnitus were 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and for 
tinnitus, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


